                                         Case 4:19-cv-02690-HSG Document 140 Filed 03/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re Lyft Inc. Securities Litigation             Case No. 19-cv-02690-HSG

                                   8
                                                                                           ORDER OF REFERENCE TO
                                   9                                                       MAGISTRATE JUDGE
                                  10
                                                                                           Re: Dkt. Nos. 131, 139
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Local Rule 72-1, the motions to compel, see Dkt. Nos. 131, 139, and all

                                  14   discovery disputes and issues in this case are referred to a Magistrate Judge. Counsel will be

                                  15   advised of the date, time, and place of any appearance by notice from the assigned Magistrate

                                  16   Judge. Counsel shall follow any standing orders or other instructions given by the assigned

                                  17   Magistrate Judge. The May 13, 2021 and June 10, 2021 hearing dates before Judge Haywood S.

                                  18   Gilliam, Jr. are VACATED.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: 3/10/2021
                                                                                       ______________________________________
                                  22
                                                                                                Haywood S. Gilliam, Jr.
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26

                                  27

                                  28
